USCA11 Case: 20-12274    Date Filed: 02/24/2021   Page: 1 of 3



                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12274
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:08-cr-20108-DMM-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JOHNSON THELISMA,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (February 24, 2021)

Before WILSON, JORDAN and GRANT, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12274       Date Filed: 02/24/2021    Page: 2 of 3



       Johnson Thelisma, a federal prisoner proceeding pro se, appeals the denial of

his motion to reduce his 360-month amended sentence brought under section 404

of the First Step Act of 2018, Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222

(First Step Act). Thelisma’s original sentence of life imprisonment was vacated

after a partial grant of a 28 U.S.C. § 2255 motion.

       In 2013, he was resentenced in accordance with the Fair Sentencing Act of

2010, Pub. L. No. 111-220, 124 Stat. 2372 (Fair Sentencing Act). At the

resentencing hearing, the district court highlighted that it had recalculated the

applicable guideline range of 262 to 327 months’ imprisonment “under the new

[Fair Sentencing Act] regime.” But considering the sentencing factors under 18

U.S.C. § 3553(a), and placing particular emphasis on Thelisma’s extensive

criminal history, the court then varied upward and sentenced Thelisma to 360

month’s imprisonment to be followed by 5 years of supervised release.

       In 2020, after section 404 of the First Step Act made sections 2 and 3 of the

Fair Sentencing Act retroactive, Thelisma moved to modify his sentence. The

district court ruled that the First Step Act barred consideration of Thelisma’s

motion. Thelisma argues on appeal that the district court improperly denied him

relief by expressing a substantive, philosophical disagreement with the First Step

Act.




                                           2
          USCA11 Case: 20-12274       Date Filed: 02/24/2021    Page: 3 of 3



      We review a district court’s ruling on an eligible movant’s First Step Act

motion for an abuse of discretion. United States v. Jones, 962 F.3d 1290, 1296

(11th Cir. 2020). However, a legal question, such as whether the district court had

authority to modify a term of imprisonment, is subject to de novo review. Id.

      The First Step Act provides that:

             No court shall entertain a motion made under this section
             to reduce a sentence if the sentence was previously
             imposed or previously reduced in accordance with the
             amendments made by sections 2 and 3 of the Fair
             Sentencing Act of 2010 (Public Law 111–220; 124 Stat.
             2372) or if a previous motion made under this section to
             reduce the sentence was, after the date of enactment of this
             Act, denied after a complete review of the motion on the
             merits. Nothing in this section shall be construed to require
             a court to reduce any sentence pursuant to this section.
First Step Act § 404(c).
      Here, despite the upward variance from the guideline range, Thelisma was

already sentenced in accordance with section 2 of the Fair Sentencing Act.

Therefore, the district court could not entertain his motion to modify his sentence

under section 404 of the First Step Act. Thelisma’s contention that the district

court expressed disagreement with the First Step Act is not supported by the

record. The district court applied the plain text of the First Step Act, which barred

the court from entertaining Thelisma’s motion. Therefore, we affirm.

      AFFIRMED.



                                          3